DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
Status of Claims
Applicant has amended claims 1-3, 5, 9-12, 18 and 22 .  No claims have been added.  Claim 21 has been canceled.  Claims 4, 8 and 13 were canceled prior to previous office action. Thus, claims 1-3, 5-7, 9-12, 14-20 and 22 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 15 April 2022 with respect to
objection to claims 1-3, 5-7, 9-12 and 14-22,
rejections of claims 1-3, 5-7, 9-12 and 14-22 under U.S.C. § 112(b),
rejections of claim 21 under U.S.C. § 112(d),
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not effective.  See new claim objections and § 112(b) rejections below. 
Examiner acknowledges that claim 21 is now cancelled and thus, the rejection of it under 35 U.S.C. § 112(d) is now moot.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application filed 14 April 2020 is a continuation of 15/294,147 filed 14 October 2016, and is now US Patent No. 10,657,599.  Accordingly, this application is given priority to 14 October 2016.
Claim Objections
Claims 1-3, 5-7, 9-12 and 14-20 and 22 are objected to because the phrasing is too wordy and confusing.   For example:
Regarding claim 1, in the limitations:
assigning, a virtual collaboration server, to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having at least one attribute associated therewith, the at least one attribute comprising either a first skill or a second skill,       wherein the at least one attribute of a first claims adjuster of the plurality of claims adjusters is the first skill and the at least one attribute of a second claims adjuster of the plurality of claims adjusters is the second skill;
 it is not clear what the metes and bounds of the terms attribute, first skill and second skill.  In view of the Applicant’s specification, [0054] of US Pub. 20200242701, the at least one attribute is a skill type.  Accordingly, it is believed the Applicant means to convey:
assigning, by a processor on a virtual collaboration server, to a queue, a plurality of claims adjusters,           wherein the plurality of claims adjusters comprises at least a first claims adjuster and a second claims adjuster,           wherein each of the plurality of claims adjusters having at least one attribute  associated therewith, and the at least one attribute [[comprising either a first skill or a second skill]] comprises a skill type,          wherein the skill type of the at least one attribute of [[a]] the first claims adjuster [[of the plurality of claims adjusters]] is [[the]] a first skill and           wherein the skill type of the at least one attribute of [[a]] the second claims adjuster [[of the plurality of claims adjusters]] is [[the]] a second skill;
Based on this interpretation, the limitations:
retrieving, by the virtual collaboration server, after receiving the request, based on first wait time exceeding the second wait time, an instruction to modify the at least one attribute associated with the first claims adjuster of the plurality of claims adjusters from the first skill to the second skill;
based on the retrieved instructions, modifying, by the virtual collaboration server, the at least one attribute associated with the first claims adjuster from the first skill to the second skill;
would be better written:
retrieving, by the virtual collaboration server, after receiving the request, based on first wait time exceeding the second wait time, an instruction to modify the skill type of the at least one attribute associated with the first claims adjuster [[of the plurality of claims adjusters]] from the first skill to the second skill;
based on the retrieved instructions, modifying, by the virtual collaboration server, [[at least one attribute]] the skill type associated with the first claims adjuster from the first skill to the second skill;
Correction is required.  See related § 112(b) rejections below.
Regarding claim 10, in the limitation:
assign to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having at least one attribute associated therewith, the at least one attribute comprising either a first skill or a second skill;[[:]]          wherein the at least one attribute of a first claims adjuster of the plurality of claims adjuster is the first skill and the at least one attribute of a second claims adjuster of the plurality of claims is the second skill;
the term “a second claims adjuster of the plurality of claims” should be written “a second claims adjuster of the plurality of claims adjusters” .  Similar to claim 1, this limitation would be better written:
assign to a queue, a plurality of claims adjusters,          wherein the plurality of claims adjusters comprises at least a first claims adjuster and a second claims adjuster,           wherein each of the plurality of claims adjusters [[having]] has at least one attribute associated therewith, and the at least one attribute [[comprising either a first skill or a second skill]] comprises a skill type,           wherein the skill type of the at least one attribute of [[a]] the first claims adjuster [[of the plurality of claims adjuster]] is [[the]] a first skill and          wherein the skill type of the at least one attribute of [[a]] the second claims adjuster [[of the plurality of claims]] is [[the]] a second skill;
In the limitations:
retrieve, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the attribute associated with the first claims adjuster of the plurality of claims adjusters from the first specialization to the second specialization;
based on the retrieved instructions, modify the at least one attribute associated with the first claims adjuster from the first skill to the second skill; 
the terms “the first specialization” and “the second specialization” lack antecedent basis.  The Applicant probably means to convey “the first skill” and “the second skill”.  Similar to claim 1, the limitations would be better written:
retrieve, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the skill type of the attribute associated with the first claims adjuster [[of the plurality of claims adjusters]] from the first [[specialization]] skill to the second [[specialization]] skill;
based on the retrieved instructions, modify the skill type of the at least one attribute associated with the first claims adjuster from the first skill to the second skill;
Correction is required.  See related § 112(b) rejections below.
Regarding claim 18, the limitation:
assign to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having at least one attribute associated therewith, the at least one attribute comprising either a first skill or a second skill;          wherein the at least one attribute of a first claims adjuster of the plurality of claims adjusters is the first skill and the at least one attribute of a second claims adjuster of the plurality of claims adjusters is the second skill;
would be better written:
assign to a queue, a plurality of claims adjusters,           wherein the plurality of claims adjusters comprises at least a first claims adjuster and a second claims adjuster,           wherein each of the plurality of claims adjusters [[having]] has at least one attribute associated therewith, and the at least one attribute [[comprising either a first skill or a second skill]] comprises a skill type,          wherein the skill type of the at least one attribute of [[a]] the first claims adjuster [[of the plurality of claims adjusters]] is [[the]] a first skill and           wherein the skill type of the at least one attribute of [[a]] the second claims adjuster [[of the plurality of claims adjusters]] is [[the]] a second skill;
In the limitation:
receive, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the at least one attribute associated with the first claims adjuster of the plurality of claims adjusters from the first attribute to the second attribute;
it is not clear what the metes and bounds of the terms “the first attribute” and “the second attribute” are.  The Applicant probably means to convey “the first skill” and “the second skill”.  In view of claim 1 being a method parallel to this computer-readable media claim, the limitation would be better written:
receive, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the skill type of the at least one attribute associated with the first claims adjuster [[of the plurality of claims adjusters]] from the first [[attribute]] skill to the second [[attribute]] skill;
Correction is required.  See related § 112(b) rejections below.
Also regarding claim 18, there is a missing limitation after the limitation:
receive, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the at least one attribute associated with the first claims adjuster of the plurality of claims adjusters from the first attribute to the second attribute; [sic]
In view of claim 1 being a method parallel to this computer-readable media claim, the missing limitation should be written similar to:
based on the received instructions, modify the at least one attribute associated with the first claims adjuster from the first skill to the second skill; 
Correction is required.  See related § 112(b) rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 9-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 10 and 18, the representative limitation of clam 1:
assigning, a virtual collaboration server, to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having at least one attribute associated therewith, the at least one attribute comprising either a first skill or a second skill,       wherein the at least one attribute of a first claims adjuster of the plurality of claims adjusters is the first skill and the at least one attribute of a second claims adjuster of the plurality of claims adjusters is the second skill;
is vague and indefinite in that it is not clear what the metes and bounds of the terms attribute, first skill and second skill.  In view of the Applicant’s specification, [0054] of US Pub. 20200242701, the at least one attribute is a skill type.  Accordingly, it is believed the Applicant means to convey:
assigning, by a processor on a virtual collaboration server, to a queue, a plurality of claims adjusters,           wherein the plurality of claims adjusters comprises at least a first claims adjuster and a second claims adjuster,           wherein each of the plurality of claims adjusters having at least one attribute  associated therewith, and the at least one attribute [[comprising either a first skill or a second skill]] comprises a skill type,          wherein the skill type of the at least one attribute of [[a]] the first claims adjuster [[of the plurality of claims adjusters]] is [[the]] a first skill and           wherein the skill type of the at least one attribute of [[a]] the second claims adjuster [[of the plurality of claims adjusters]] is [[the]] a second skill;
Accordingly, the representative limitations of claim 1:
retrieving, by the virtual collaboration server, after receiving the request, based on first wait time exceeding the second wait time, an instruction to modify the at least one attribute associated with the first claims adjuster of the plurality of claims adjusters from the first skill to the second skill;
based on the retrieved instructions, modifying, by the virtual collaboration server, the at least one attribute associated with the first claims adjuster from the first skill to the second skill;
should be written:
retrieving, by the virtual collaboration server, after receiving the request, based on first wait time exceeding the second wait time, an instruction to modify the skill type of the at least one attribute associated with the first claims adjuster [[of the plurality of claims adjusters]] from the first skill to the second skill;
based on the retrieved instructions, modifying, by the virtual collaboration server, the skill type [[at least one attribute]] associated with the first claims adjuster from the first skill to the second skill;
Correction is required.  
Regarding claim 10, in the limitation:
assign to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having at least one attribute associated therewith, the at least one attribute comprising either a first skill or a second skill;[[:]]          wherein the at least one attribute of a first claims adjuster of the plurality of claims adjuster is the first skill and the at least one attribute of a second claims adjuster of the plurality of claims is the second skill; [sic]
the term “a second claims adjuster of the plurality of claims” should be written “a second claims adjuster of the plurality of claims adjusters”.  
In the limitation:
retrieve, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the attribute associated with the first claims adjuster of the plurality of claims adjusters from the first specialization to the second specialization;
based on the retrieved instructions, modify the at least one attribute associated with the first claims adjuster from the first skill to the second skill; 
the terms “the first specialization” and “the second specialization” lack antecedent basis.  The Applicant probably means to convey “the first skill” and “the second skill”.  
Correction is required.  
Regarding claim 18, the limitation:
receive, after receiving the request, based on the first wait time exceeding the second wait time, an instruction to modify the at least one attribute associated with the first claims adjuster of the plurality of claims adjusters from the first attribute to the second attribute;
is vague and indefinite it is not clear what the metes and bounds of the terms “the first attribute” and “the second attribute” are.  In view of claim 1 being a method parallel to this computer-readable media claim, the Applicant probably means to convey “the first skill” and “the second skill”.  
Correction is required.  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is something similar to:  
based on the received instructions, modify the at least one attribute associated with the first claims adjuster from the first skill to the second skill; 
Correction is required. 
Claims 2-9, 11-17, 19-20 and 22 are rejected by way of dependency on a rejected independent claim.
Additional Comments
Regarding claims 1-3, 5-7, 9-12 and 14-22, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. Specialty  specialization 
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O'Connor et al: “YSTEM AND METHOD FOR GUIDING AGENTS IN AN ENTERPRISE OVER AGGREGATED INTERACTIONS” (US Pub. No. 20160080570 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692